DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A system for managing a digital therapeutic configured to treat symptoms associated with a disease or disorder of a patient, the system, comprising: 
a display; 
an input device;
data processing hardware; and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising:
obtaining, via transmission over a network, input data from data processing hardware of a patient electronic device associated with the patient, the input data corresponding to a subjective, objective, assessment, and plan (SOAP) note;
obtaining, via the input device, medication dosage data corresponding to a current medication dosage prescribed to the patient;
generating and displaying on a single window of the display a graphical interface based on the input data and the medication dosage data, the graphical interface comprising: 
a first graphical element displaying a first subset of the input data, the first subset of the input data corresponding to a first duration of time; and
a second graphical element displaying a second subset of the input data, the second subset of the input data corresponding to a second duration of time different than the first duration of time, the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element, (ii) a portion of the second graphical element is visually unobstructed by the first graphical element, and (iii) the entire first graphical element is visually unobstructed;
manipulating one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed;
analyzing the input data and the medication dosage data to generate modified medication dosage data corresponding to a modified medication dosage prescribed to the patient; and 
modifying the current medication dosage prescribed to the patient based on the modified medication dosage data.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, fall under “Certain Methods of Organizing Human Activity”.
Regarding the steps of generating a SOAP note, obtaining medication data, monitoring time durations, analyzing and modifying a dosage, these steps are directed towards the managing of personal behavior or relationships or interactions between people, such as activities typically performed by a physician when diagnosing and treating a patient with medication. MPEP 2106.04(a)(2)( II)
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computer with a high level of generality, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the data processing hardware, generating a SOAP note may be performed by a person either mentally, or with pen and paper.
Similarly, but for the hardware, obtaining medication data may be performed by a user looking at the prescription of a patient and thinking about the result.
The input data was not positively recited as being generated in any particular manner, and could be provided by a user after being generated mentally.
Finally, analyzing data to adjust a dosage, but for the hardware, may be performed by a user either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 3-5 further reciting limitations further defining the abstract concept of generating data, and processing the generated data to adjust a dose, which may be a method of managing relationship or interactions between people , and/or performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a display; 
an input device;
data processing hardware; and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising:
obtaining, via transmission over a network, input data from data processing hardware of a patient electronic device associated with the patient;
generating and displaying on a single window of the display a graphical interface based on the input data and the medication dosage data, the graphical interface comprising: 
a first graphical element;
a second graphical element, the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element, (ii) a portion of the second graphical element is visually unobstructed by the first graphical element, and (iii) the entire first graphical element is visually unobstructed;
manipulating one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the data processing hardware and memory, input, and display, the broadest most reasonable interpretation of these limitations would include a generic computer recited with a high level of generality to implement the abstract concept, i.e. amounts to invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f))
Regarding the electronic device of the patient, the Specification as originally filed on 22 May 2019 discloses on page 5 paragraph 0024 that patient device 102 may be any electronic device capable of sending and receiving information over network 106, i.e. a generic computer. This amounts to a generic computer recited with a high level of generality to implement the abstract concept, i.e. amounts to invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)). See also MPEP 2106.05(g) regarding insignificant extra-solution activity to the abstract idea regarding mere data gathering.
Regarding the GUI for display, and displaying windows in an unobstructed manner as claimed, this limitation amounts to insignificant extra-solution activity to the abstract idea, i.e. insignificant application. In particular, the concept of displaying transparent offset graphical icons and bringing a second icon to be on top is directed towards insignificant extra-solution activity to the abstract idea. MPEP 2106.05(g)
The recitation of generic computer and GUI display elements may also amount to generally linking the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h))
The act of sending data over network has been recognized as the courts as being directed towards features that are well-understood, routine, and conventional in the pertinent arts (receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 2 reciting a generic patient device used to collect data, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, generally link(s) the abstract idea to a particular technological environment or field of use, add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claim 6 reciting artificial intelligence, additional limitation(s) which amount(s) generally link(s) the abstract idea to a particular technological environment or field of use, add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claim 7 reciting a textbox for data entry, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claim 8 reciting additional generic computer elements; additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a display; an input device; data processing hardware; and  memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: obtaining, via transmission over a network, input data from data processing hardware of a patient electronic device associated with the patient; generating and displaying on a single window of the display a graphical interface based on the input data and the medication dosage data, the graphical interface comprising: a first graphical element; a second graphical element, the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element, (ii) a portion of the second graphical element is visually unobstructed by the first graphical element, and (iii) the entire first graphical element is visually unobstructed; manipulating one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the transparent offset icons in a single window, Chang (Animation: From Cartoons to the User Interface) describes the concept of layering objects, e.g. icons or other visual representations, while the objects on the bottom remain transparent (page 49 Figure 6). Chang further discloses changing the objects’ layout by bringing them on top of the stack (page 49 column 1 Section 2.1.2. paragraph 3). It is noted that this concept has been described as early as 1993, and has been established as a feature of GUIs that are well-understood, routine, and conventional in the art.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 6 reciting artificial intelligence, Wilkinson (20010034615) teaches that using conventional AI to obtain data regarding a medication is well-understood, routine, and conventional in the art (page 3 paragraph 0024), claim 7 reciting a textbox for data entry, Gupta (20160342745) teaches that entering text into a GUI using a plurality of techniques is well-understood, routine, and conventional in the art (page 8 paragraph 0078)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 9 recites:
A system for managing a digital therapeutic configured to treat symptoms associated with a disease or disorder of a patient, the system comprising: 
a display; 
an input device;
data processing hardware; and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 
obtaining, via transmission over a network, input data from data processing hardware of a patient electronic device associated with the patient; 
generating and displaying on a single window of the display a graphical interface based on the input data, the graphical interface comprising: 
a first graphical element displaying a first subset of the input data, the first subset of the input data corresponding to a first duration of time; and 
a second graphical element displaying a second subset of the input data, the second subset of the input data corresponding to a second duration of time different than the first duration of time, the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element, (ii) a portion of the second graphical element is visually unobstructed by the first graphical element, and (iii) the entire first graphical element is visually unobstructed; 
receiving a user input selection indicating selection of one of the first graphical element or the second graphical element; and
manipulating, based on the user input selection, one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, fall under “Certain Methods of Organizing Human Activity”.
Regarding the steps of obtaining data, monitoring time durations, analyzing and modifying a dosage, these steps are directed towards the managing of personal behavior or relationships or interactions between people, such as activities typically performed by a physician when diagnosing and treating a patient with medication. MPEP 2106.04(a)(2)( II)
he highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computer with a high level of generality, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the data processing hardware, obtaining data may be performed by a user looking at the prescription of a patient and thinking about the result. The input data was not positively recited as being generated in any particular manner, and could be provided by a user after being generated mentally.
Finally, analyzing data relative to a time frame, but for the hardware, may be performed by a user either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 11-14 further reciting limitations further defining the abstract concept of generating data, and processing the generated data to adjust a dose, which may be a method of managing relationship or interactions between people , and/or performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a display; 
an input device;
data processing hardware; and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 
via transmission over a network, data processing hardware of a patient electronic device associated with the patient;
generating and displaying on a single window of the display a graphical interface based on the input data, the graphical interface comprising: 
a first graphical element;
a second graphical element, the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element, (ii) a portion of the second graphical element is visually unobstructed by the first graphical element, and (iii) the entire first graphical element is visually unobstructed; 
receiving a user input selection indicating selection of one of the first graphical element or the second graphical element; and
manipulating, based on the user input selection, one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the data processing hardware and memory, input, and display, the broadest most reasonable interpretation of these limitations would include a generic computer recited with a high level of generality to implement the abstract concept, i.e. amounts to invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f))
Regarding the electronic device of the patient, the Specification as originally filed on 22 May 2019 discloses on page 5 paragraph 0024 that patient device 102 may be any electronic device capable of sending and receiving information over network 106, i.e. a generic computer. This amounts to a generic computer recited with a high level of generality to implement the abstract concept, i.e. amounts to invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)). See also MPEP 2106.05(g) regarding insignificant extra-solution activity to the abstract idea regarding mere data gathering.
Regarding the GUI for display, and displaying windows in an unobstructed manner as claimed, this limitation amounts to insignificant extra-solution activity to the abstract idea, i.e. insignificant application. In particular, the concept of displaying transparent offset graphical icons and bringing a second icon to be on top is directed towards insignificant extra-solution activity to the abstract idea. MPEP 2106.05(g)
The recitation of generic computer and GUI display elements may also amount to generally linking the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h))
The introduction of a network does nothing to change the claim from being directed towards an abstract concept, such network is directed towards insignificant extra-solution activity to the abstract idea. MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 10 reciting a generic patient device used to collect data, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, generally link(s) the abstract idea to a particular technological environment or field of use, add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claim 15 reciting a textbox for data entry, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claim 8 reciting additional generic computer elements; additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a display; an input device; data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: via transmission over a network, data processing hardware of a patient electronic device associated with the patient; generating and displaying on a single window of the display a graphical interface based on the input data, the graphical interface comprising: a first graphical element; a second graphical element, the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element, (ii) a portion of the second graphical element is visually unobstructed by the first graphical element, and (iii) the entire first graphical element is visually unobstructed; receiving a user input selection indicating selection of one of the first graphical element or the second graphical element; and manipulating, based on the user input selection, one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the transparent offset icons in a single window, Chang (Animation: From Cartoons to the User Interface) describes the concept of layering objects, e.g. icons or other visual representations, while the objects on the bottom remain transparent (page 49 Figure 6). Chang further discloses changing the objects’ layout by bringing them on top of the stack (page 49 column 1 Section 2.1.2. paragraph 3). It is noted that this concept has been described as early as 1993, and has been established as a feature of GUIs that are well-understood, routine, and conventional in the art.
The act of sending data over network has been recognized as the courts as being directed towards features that are well-understood, routine, and conventional in the pertinent arts (receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 15 reciting a textbox for data entry, Gupta teaches that entering text into a GUI using a plurality of techniques is well-understood, routine, and conventional in the art (page 8 paragraph 0078)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 16 recites:
A method for managing a digital therapeutic configured to treat symptoms associated with a disease or disorder of a patient, the method comprising:
obtaining, via one or more processors, input data from data processing hardware of a patient electronic device associated with a patient, the input data corresponding to a subjective, objective, assessment, and plan (SOAP) note; 
obtaining, via the one or more processors, medication dosage data corresponding to a current medication dosage prescribed to the patient; 
generating and displaying, via the one or more processors, on a single window of a display a graphical interface based on the input data and the medication dosage data, the graphical interface comprising: 
a first graphical element displaying a first subset of the input data, the first subset of the input data corresponding to a first duration of time; and
a second graphical element displaying a second subset of the input data, the second subset of the input data corresponding to a second duration of time different than the first duration of time, the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element, (ii) a portion of the second graphical element is visually unobstructed by the first graphical element, and (iii) the entire first graphical element is visually unobstructed; 
	manipulating, via the one or more processors, one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed;
analyzing, via the one or more processors, the input data and the medication dosage data to generate modified medication dosage data corresponding to a modified medication dosage prescribed to the patient; and 
modifying, via the one or more processors, the current medication dosage prescribed to the patient based on the modified medication dosage data.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, fall under “Certain Methods of Organizing Human Activity”.
Regarding the steps of generating a SOAP note, obtaining medication data, monitoring time durations, analyzing and modifying a dosage, these steps are directed towards the managing of personal behavior or relationships or interactions between people, such as activities typically performed by a physician when diagnosing and treating a patient with medication. MPEP 2106.04(a)(2)( II)
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computer with a high level of generality, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the data processing hardware, generating a SOAP note may be performed by a person either mentally, or with pen and paper.
Similarly, but for the hardware, obtaining medication data may be performed by a user looking at the prescription of a patient and thinking about the result.
The input data was not positively recited as being generated in any particular manner, and could be provided by a user after being generated mentally.
Finally, analyzing data to adjust a dosage, but for the hardware, may be performed by a user either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 18-19 further reciting limitations further defining the abstract concept of generating data, and processing the generated data to adjust a dose, which may be a method of managing relationship or interactions between people , and/or performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
via one or more processors, input data from data processing hardware of a patient electronic device associated with a patient;
generating and displaying, via the one or more processors, on a single window of a display a graphical interface based on the input data and the medication dosage data, the graphical interface comprising: 
a first graphical element;
a second graphical element, the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element, (ii) a portion of the second graphical element is visually unobstructed by the first graphical element, and (iii) the entire first graphical element is visually unobstructed; 
	manipulating, via the one or more processors, one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, fall under “Certain Methods of Organizing Human Activity”.
Regarding the steps of generating a SOAP note, obtaining medication data, monitoring time durations, analyzing and modifying a dosage, these steps are directed towards the managing of personal behavior or relationships or interactions between people, such as activities typically performed by a physician when diagnosing and treating a patient with medication. MPEP 2106.04(a)(2)( II)
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computer with a high level of generality, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the data processing hardware, generating a SOAP note may be performed by a person either mentally, or with pen and paper.
Similarly, but for the hardware, obtaining medication data may be performed by a user looking at the prescription of a patient and thinking about the result.
The input data was not positively recited as being generated in any particular manner, and could be provided by a user after being generated mentally.
Finally, analyzing data to adjust a dosage, but for the hardware, may be performed by a user either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 18-19 further reciting limitations further defining the abstract concept of generating data, and processing the generated data to adjust a dose, which may be a method of managing relationship or interactions between people , and/or performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any: 
via one or more processors, input data from data processing hardware of a patient electronic device associated with a patient;
generating and displaying, via the one or more processors, on a single window of a display a graphical interface based on the input data and the medication dosage data, the graphical interface comprising: 
a first graphical element;
a second graphical element, the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element, (ii) a portion of the second graphical element is visually unobstructed by the first graphical element, and (iii) the entire first graphical element is visually unobstructed; 
	manipulating, via the one or more processors, one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the data processing hardware and memory, input, and display, the broadest most reasonable interpretation of these limitations would include a generic computer recited with a high level of generality to implement the abstract concept, i.e. amounts to invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f))
Regarding the electronic device of the patient, the Specification as originally filed on 22 May 2019 discloses on page 5 paragraph 0024 that patient device 102 may be any electronic device capable of sending and receiving information over network 106, i.e. a generic computer. This amounts to a generic computer recited with a high level of generality to implement the abstract concept, i.e. amounts to invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)). See also MPEP 2106.05(g) regarding insignificant extra-solution activity to the abstract idea regarding mere data gathering.
Regarding the GUI for display, and displaying windows in an unobstructed manner as claimed, this limitation amounts to insignificant extra-solution activity to the abstract idea, i.e. insignificant application. In particular, the concept of displaying transparent offset graphical icons and bringing a second icon to be on top is directed towards insignificant extra-solution activity to the abstract idea. MPEP 2106.05(g)
The recitation of generic computer and GUI display elements may also amount to generally linking the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 17 reciting a generic patient device used to collect data, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, generally link(s) the abstract idea to a particular technological environment or field of use, add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claim 20 reciting artificial intelligence, additional limitation(s) which amount(s) generally link(s) the abstract idea to a particular technological environment or field of use, add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: via one or more processors, input data from data processing hardware of a patient electronic device associated with a patient; generating and displaying, via the one or more processors, on a single window of a display a graphical interface based on the input data and the medication dosage data, the graphical interface comprising: a first graphical element; a second graphical element, the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element, (ii) a portion of the second graphical element is visually unobstructed by the first graphical element, and (iii) the entire first graphical element is visually unobstructed; manipulating, via the one or more processors, one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the transparent offset icons in a single window, Chang describes the concept of layering objects, e.g. icons or other visual representations, while the objects on the bottom remain transparent (page 49 Figure 6). Chang further discloses changing the objects’ layout by bringing them on top of the stack (page 49 column 1 Section 2.1.2. paragraph 3). It is noted that this concept has been described as early as 1993, and has been established as a feature of GUIs that are well-understood, routine, and conventional in the art.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 17 reciting a textbox for data entry, Gupta teaches that entering text into a GUI using a plurality of techniques is well-understood, routine, and conventional in the art (page 8 paragraph 0078), claim 20 reciting AI, Wilkinson teaches that using AI is well-understood, routine, and conventional in the art, as discussed with respect to claim 1 above and incorporated herein).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whannel (20160196387) in view of Bui (TimeLine: Visualizing Integrated Patient Records) and Chang.

Claim 1: Whannel teaches:
A system (Abstract illustrating a system) for managing a digital therapeutic configured to treat symptoms associated with a disease or disorder of a patient (Figure 6 label 411 illustrating managing medications and IVs for the patient [considered to be a form of “digital therapeutic”]), the system, comprising: 
a display (Figure 1 label 108 illustrating a display); 
an input device (Figure 1 label 108 illustrating a tablet and stylus);
data processing hardware (Figure 2 illustrating a processor hardware); and 
memory hardware in communication with the data processing hardware (Figure 2 illustrating memory), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising:
obtaining, via transmission over a network (Figure 1 label 120 illustrating a network), input data from data processing hardware of a patient electronic device associated with the patient (Figure 33, page 12 paragraph 0112 illustrating a patient accessing the system with a mobile device), the input data corresponding to a subjective, objective, assessment, and plan (SOAP) note (Figure 20, page 10-11 paragraph 0103 illustrating the data may be stored in SOAP format);
obtaining, via the input device, medication dosage data corresponding to a current medication dosage prescribed to the patient; (page 6 paragraph 0074 illustrating retrieving the patient’s prescribed medications);
generating and displaying on a single window (Figure 7 illustrating a single window) of the display a graphical interface based on the input data and the medication dosage data (Figure 7 illustrating displaying the medication data for the patient), the graphical interface comprising: 
a first graphical element displaying a first subset of the input data, the first subset of the input data corresponding to a first duration of time (Figure 19 illustrating a medication for the patient with expiration date); and
a second graphical element displaying a second subset of the input data, the second subset of the input data corresponding to a second duration of time different than the first duration of time (Figure 19 illustrating that the system is capable of adding a plurality of medications with various expiration dates, page 6 paragraph 0074 illustrating adding new medications for the patient, for example);
analyzing the input data and the medication dosage data to generate modified medication dosage data corresponding to a modified medication dosage prescribed to the patient (page 6 paragraph 0074 illustrating adjusting the dosage based on duplicate or contradicting medications, or allergies); and 
modifying the current medication dosage prescribed to the patient based on the modified medication dosage data (page 3 paragraph 0042 illustrating adjusting the dosage).
Whannel further teaches providing a mobile device (page 2 paragraph 0019).
Whannel does not teach:
the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element, (ii) a portion of the second graphical element is visually unobstructed by the first graphical element, and (iii) the entire first graphical element is visually unobstructed
manipulating one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed.
Bui teaches:
the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element (page 464 Figure 1 illustrating Radiology Report being offset and behind Oncology Report), (ii) a portion of the second graphical element is visually unobstructed by the first graphical element (page 464 Figure 1 illustrating that the Radiology Report is partially covered by the Oncology Report, and (iii) the entire first graphical element is visually unobstructed (page 464 Figure 1 illustrating that the Oncology Report is fully visible in its entirety);
manipulating one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed (page 464 Figure 1 illustrating that the Radiology Report and Oncology Report may be relayered by bringing one in front of the other, with the report on top being fully visible, and the offset report being underneath being visible through the report on top).
To fully illustrate this effect, Chang teaches relayering graphical icon elements by moving one on top of the other (page 49 Figure 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the icon element stacking of Bui and Chang within the embodiment of Whannel with the motivation of allowing the physician to reorder the workspace layout to view all relevant patient data in a manner that is chronologically ordered and relevant (Bui; page 462 column 2 paragraph 2).

Claim 2: Whannel in view of Bui and Chang teach:
The system of claim 1, as discussed above and incorporated herein.
Whannel further teaches:
wherein the input data includes active data input to the patient electronic device by the patient (Figure 33 label 326 illustrating a prompt) and passive data collected by the patient electronic device (page 34 label 334 illustrating uploading clinical vitals data, for example).

Claim 3: Whannel in view of Bui and Chang teach:
The system of claim 1, as discussed above and incorporated herein.
Whannel further teaches:
wherein the input data includes at least one of medication utilization data, application utilization data, efficacy data (page 6 paragraph 0074 illustrating contradicting meds), mood data, productivity data, skill areas data, or sleep data (the remaining data is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art).

Claim 4: Whannel in view of Bui and Chang teach:
The system of claim 1, as discussed above and incorporated herein.
Whannel further teaches:
wherein the operations further comprise: 
analyzing the input data and the medication dosage data to generate change medication data corresponding to a change of the medication prescribed to the patient (page 6 paragraph 0074 illustrating adjusting the dosage based on duplicate or contradicting medications, or allergies); and 
modifying the current medication dosage prescribed to the patient based on the change medication data (page 3 paragraph 0042 illustrating adjusting the dosage).

Claim 5: Whannel in view of Bui and Chang teach:
The system of claim 1, as discussed above and incorporated herein.
Whannel further teaches:
wherein at least a portion of the input data is generated by a healthcare provider associated with the patient (Figure 35 illustrating interventions provided by a physician).

Claim 7: Whannel in view of Bui and Chang teach:
The system of claim 1, as discussed above and incorporated herein.
Whannel further teaches:
wherein the graphical interface further comprises an add entry element configured to facilitate entry of free text data by a healthcare provider associated with the patient (page 9 paragraph 0093 illustrating allowing the physician to enter text into the GUI).

Claim 8: Whannel in view of Bui and Chang teach:
The system of claim 1, as discussed above and incorporated herein.
Whannel further teaches:
wherein the patient electronic device is one of a desktop computer (page 7 paragraph 0082 illustrating a workstation), a laptop computer (page 7 paragraph 0082 illustrating a laptop), a tablet computer (page 7 paragraph 0082 illustrating a tablet), a smartphone (page 7 paragraph 0082 illustrating a smart phone), or a wearable device (page 13 paragraph 0115 illustrating a smart watch).

Claim 9: Whannel teaches:
A system (Abstract illustrating a system) for managing a digital therapeutic configured to treat symptoms associated with a disease or disorder of a patient (Figure 6 label 411 illustrating managing medications and IVs for the patient [considered to be a form of “digital therapeutic”]), the system, comprising:
a display (Figure 1 label 108 illustrating a display); 
an input device (Figure 1 label 108 illustrating a tablet and stylus);
data processing hardware (Figure 2 illustrating a processor hardware); and 
data processing hardware (Figure 2 illustrating a processor hardware); and memory hardware in communication with the data processing hardware (Figure 2 illustrating memory), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 
obtaining, via transmission over a network (Figure 1 label 120 illustrating a network), input data from data processing hardware of a patient electronic device associated with the patient (Figure 33, page 12 paragraph 0112 illustrating a patient accessing the system with a mobile device);
generating and displaying on a single window (Figure 7 illustrating a single window) of the display a graphical interface based on the input data and the medication dosage data (Figure 7 illustrating displaying the medication data for the patient), the graphical interface comprising:
a first graphical element displaying a first subset of the input data, the first subset of the input data corresponding to a first duration of time (Figure 19 illustrating a medication for the patient with expiration date); and
second graphical element displaying a second subset of the input data, the second subset of the input data corresponding to a second duration of time different than the first duration of time (Figure 19 illustrating that the system is capable of adding a plurality of medications with various expiration dates, page 6 paragraph 0074 illustrating adding new medications for the patient, for example);
receiving a user input selection indicating selection of one of the first graphical element or the second graphical element (page 6 paragraph 0074 illustrating adjusting the dosage based on duplicate or contradicting medications, or allergies).
Whannel further teaches providing a mobile device (page 2 paragraph 0019).
Whannel does not teach:
the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element, (ii) a portion of the second graphical element is visually unobstructed by the first graphical element, and (iii) the entire first graphical element is visually unobstructed;
manipulating, based on the user input selection, one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed.
Bui teaches:
the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element (page 464 Figure 1 illustrating Radiology Report being offset and behind Oncology Report), (ii) a portion of the second graphical element is visually unobstructed by the first graphical element, and (iii) the entire first graphical element is visually unobstructed (page 464 Figure 1 illustrating that the Radiology Report is partially covered by the Oncology Report, and (iii) the entire first graphical element is visually unobstructed (page 464 Figure 1 illustrating that the Oncology Report is fully visible in its entirety);
manipulating, based on the user input selection, one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed (page 464 Figure 1 illustrating that the Radiology Report and Oncology Report may be relayered by bringing one in front of the other, with the report on top being fully visible, and the offset report being underneath being visible through the report on top).
To fully illustrate this effect, Chang teaches relayering graphical icon elements by moving one on top of the other (page 49 Figure 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the icon element stacking of Bui and Chang within the embodiment of Whannel with the motivation of allowing the physician to reorder the workspace layout to view all relevant patient data in a manner that is chronologically ordered and relevant (Bui; page 462 column 2 paragraph 2).

Claim 10: Whannel in view of Bui and Chang teach:
The system of claim 9, as discussed above and incorporated herein.
Whannel further teaches:
wherein the input data includes active data input to the patient electronic device by the patient (Figure 33 label 326 illustrating a prompt) and passive data collected by the patient electronic device (page 34 label 334 illustrating uploading clinical vitals data, for example).

Claim 11: Whannel in view of Bui and Chang teach:
The system of claim 9, as discussed above and incorporated herein.
Whannel further teaches:
wherein the input data includes at least one of medication utilization data, application utilization data, efficacy data (page 6 paragraph 0074 illustrating contradicting meds), mood data, productivity data, skill areas data, or sleep data (the remaining data is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art).

Claim 12: Whannel in view of Bui and Chang teach:
The system of claim 9, as discussed above and incorporated herein.
Whannel further teaches:
wherein the input data corresponds to a subjective, objective, assessment, and plan (SOAP) note (Figure 20, page 10-11 paragraph 0103 illustrating the data may be stored in SOAP format).

Claim 13: Whannel in view of Bui and Chang teach:
The system of claim 12, as discussed above and incorporated herein.
Whannel further teaches:
wherein at least a portion of the input data is generated by a healthcare provider associated with the patient (Figure 35 illustrating interventions provided by a physician).

Claim 14: Whannel in view of Bui and Chang teach:
The system of claim 12, as discussed above and incorporated herein.
Whannel further teaches:
wherein at least a portion of the input data is generated by a mental health provider associated with the patient (page 16 paragraph 0135 illustrating a mental health data entry).

Claim 15: Whannel in view of Bui and Chang teach:
The system of claim 9, as discussed above and incorporated herein.
Whannel further teaches:
wherein the graphical interface further comprises an add entry element configured to facilitate entry of free text data by a healthcare provider associated with the patient (page 9 paragraph 0093 illustrating allowing the physician to enter text into the GUI).

Claim 16: Whannel teaches:
A method (page 3 paragraph 0046 illustrating a method) for managing a digital therapeutic configured to treat symptoms associated with a disease or disorder of a patient (Figure 6 label 411 illustrating managing medications and IVs for the patient [considered to be a form of “digital therapeutic”]), the method comprising: 
obtaining, via one or more processors (page 1 paragraph 004 illustrating a processor), input data from data processing hardware of a patient electronic device associated with a patient (Figure 33, page 12 paragraph 0112 illustrating a patient accessing the system with a mobile device), the input data corresponding to a subjective, objective, assessment, and plan (SOAP) note (Figure 20, page 10-11 paragraph 0103 illustrating the data may be stored in SOAP format); 
obtaining, via the one or more processors, medication dosage data corresponding to a current medication dosage prescribed to the patient (page 6 paragraph 0074 illustrating retrieving the patient’s prescribed medications); 
generating and displaying, via the one or more processors, on a single window (Figure 7 illustrating a single window) of a display a graphical interface based on the input data and the medication dosage data (Figure 7 illustrating displaying the medication data for the patient), the graphical interface comprising:
a first graphical element displaying a first subset of the input data, the first subset of the input data corresponding to a first duration of time (Figure 19 illustrating a medication for the patient with expiration date); and
a second graphical element displaying a second subset of the input data, the second subset of the input data corresponding to a second duration of time different than the first duration of time (Figure 19 illustrating that the system is capable of adding a plurality of medications with various expiration dates, page 6 paragraph 0074 illustrating adding new medications for the patient, for example); 
analyzing, via the one or more processors, the input data and the medication dosage data to generate modified medication dosage data corresponding to a modified medication dosage prescribed to the patient (page 6 paragraph 0074 illustrating adjusting the dosage based on duplicate or contradicting medications, or allergies); and 
modifying, via the one or more processors, the current medication dosage prescribed to the patient based on the modified medication dosage data (page 3 paragraph 0042 illustrating adjusting the dosage).
Whannel further teaches providing a mobile device (page 2 paragraph 0019).
Whannel does not teach:
the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element, (ii) a portion of the second graphical element is visually unobstructed by the first graphical element, and (iii) the entire first graphical element is visually unobstructed.
manipulating, via the one or more processors, one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed.
Bui teaches:
the second graphical element being offset and behind the first graphical element such that (i) a portion of the second graphical element is visible through the first graphical element(page 464 Figure 1 illustrating Radiology Report being offset and behind Oncology Report), (ii) a portion of the second graphical element is visually unobstructed by the first graphical element (page 464 Figure 1 illustrating that the Radiology Report is partially covered by the Oncology Report, and (iii) the entire first graphical element is visually unobstructed (page 464 Figure 1 illustrating that the Oncology Report is fully visible in its entirety);
manipulating one of the first graphical element or the second graphical element such that the first graphical element is offset and behind the second graphical element with (i) a portion of the first graphical element being visible through the second graphical element, (ii) a portion of the first graphical element being visually unobstructed by the second graphical element, and (iii) the entire second graphical element being visually unobstructed (page 464 Figure 1 illustrating that the Radiology Report and Oncology Report may be relayered by bringing one in front of the other, with the report on top being fully visible, and the offset report being underneath being visible through the report on top).
To fully illustrate this effect, Chang teaches relayering graphical icon elements by moving one on top of the other (page 49 Figure 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the icon element stacking of Bui and Chang within the embodiment of Whannel with the motivation of allowing the physician to reorder the workspace layout to view all relevant patient data in a manner that is chronologically ordered and relevant (Bui; page 462 column 2 paragraph 2).

Claim 17: Whannel in view of Bui and Chang teach:
The method of claim 16, as discussed above and incorporated herein.
Whannel further teaches:
wherein the input data includes active data input to the patient electronic device by the patient (Figure 33 label 326 illustrating a prompt) and passive data collected by the patient electronic device (page 34 label 334 illustrating uploading clinical vitals data, for example).

Claim 18: Whannel in view of Bui and Chang teach:
The method of claim 16, as discussed above and incorporated herein.
Whannel further teaches:
wherein the input data includes at least one of medication utilization data, application utilization data, efficacy data (page 6 paragraph 0074 illustrating contradicting meds), mood data, productivity data, skill areas data, or sleep data (the remaining data is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art).

Claim 19: Whannel in view of Bui and Chang teach:
The method of claim 16, as discussed above and incorporated herein.
Whannel further teaches:
wherein at least a portion of the input data is generated by a healthcare provider associated with the patient (Figure 35 illustrating interventions provided by a physician).

Claim(s) 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whannel in view of Bui and Chang as applied to parent claims 1, 16 above as applicable, and further in view of Wilkinson.

Claim 6: Whannel in view of Bui and Chang teach:
The system of claim 1, as discussed above and incorporated herein.
Whannel in view of Bui and Chang do not teach:
wherein the modified medication dosage data is generated by implementing artificial intelligence.
Wilkinson teaches: 
wherein the modified medication dosage data is generated by implementing artificial intelligence (page 3 paragraph 0024 illustrating implement AI to obtain and adjust medication data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Wilkinson within the embodiment of Whannel in view of Bui and Chang with the motivation of accurately and efficiently diagnosing patients by leveraging computer technology to supplement physician judgement (Wilkinson; page 1 paragraph 0005).

Claim 20: Whannel in view of Bui and Chang teach:
The method of claim 16, as discussed above and incorporated herein.
Whannel in view of Bui and Chang do not teach:
wherein the modified medication dosage data is generated by implementing artificial intelligence.
Wilkinson teaches: 
wherein the modified medication dosage data is generated by implementing artificial intelligence (page 3 paragraph 0024 illustrating implement AI to obtain and adjust medication data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Wilkinson within the embodiment of Whannel in view of Brown with the motivation of accurately and efficiently diagnosing patients by leveraging computer technology to supplement physician judgement (Wilkinson; page 1 paragraph 0005).

Response to Arguments
In the Remarks filed on 17 July 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 9-10 Applicant argues that the generating, displaying, and manipulating graphical elements provide a technical solution that is similar to Example 23.
First, Example 23 is directed to overlapping windows, as acknowledged by Applicant. On page 11-12 Applicant draws distinction from overlapping windows the claimed invention’s graphical elements on a single window.
Second, Example 23 is solely directed towards the management and presentation of a GUI, thereby rendering the claim as not being directed towards an abstract concept. Applicant’s pending claims are directed towards the abstract idea of managing the patient’s treatment record. 
For this reason, the claimed overlapping graphical elements do not provide a technical solution because they have been found to be directed towards extrasolution activities that are well-understood, routine, and conventional in the art, as is evidenced by Chang. See also claims 2-4 of Example 23 as being directed towards abstract concepts.

On page 10-11 Applicant argues that the claimed network and processing hardware are not directed towards enumerated categories of abstract ideas.
As discussed in the section above and incorporated herein, the network and associated processing hardware have been found to be directed towards generic computer components that have been invoked with a high level of generality to implement the abstract concept in a post hoc manner.
In addition, the courts have recognized that the additional element of sending data over network as being well-understood, routine, and conventional in the pertinent arts. Symantec, MPEP 2106.05(d)(II)(i))

Applicant’s arguments with respect to claim(s) 1, 9, 16 on page 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In view of the totality of the evidence, Applicant’s arguments are not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamba (Using small screen space more efficiently) discloses semi-transparent widgets (page 385 Figure 2).
Harrison (Semi-transparent “silk” user interface objects: supporting focused and divided attention) discloses varying levels of transparency when overlaying a menu over graphics or text (page 2 Figure 5).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        


/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626